ANDERSON, C. J.
The plaintiff having testified as to a certain fact and the defendant having shown, for the purpose of impeaching him, that he did not so testify upon the trial before J. B. Christian, the trial court did not err in declining to let the said plaintiff Long prove that at other times he made statements consistent with his testimony in the present trial and inconsistent with that imputed to him upon the trial before Christan. This character of evidence has been repeatedly condemned by the decisions of this court. — Nichols v. Stewart, 20 Ala. 358; Jones v. State, 107 Ala. 96, 18 South. 237; McKelton v. State, 86 Ala. 594, 6 South. 301; Adams v. Thornton, 82 Ala. 260, 3 South. 20. The case of Sonneborn v. Bernstein, 49 Ala. 168, is not in line with these cases and was expressly overruled in the McKelton Case, supra. There are exceptional cases; a charge of rape is in one of them, in which, under certain circumstances, such testimony may be received.- — McKelton’s Case, supra. The case of Brooks v. State, 185 Ala. 1, 64 South. 295, falls within the exception authorizing such testimony as that case involved the charge of an assault to ravish.
The judgment of the city court is affirmed.
Affirmed.
Mayfield, Somerville, and Thomas, JJ., concur.